This cause coming on to be heard upon the demurrer of the Respondents to the petition for a Writ of Prohibition herein, upon the Briefs and Arguments of Counsel for the respective parties and the Court being now fully advised in the premises, it is ordered and adjudged by the Court that the said demurrer of the Respondents to the petition for a Writ of Prohibition in this cause should be and it is hereby sustained and that the Rule to Show Cause issued in this cause on June 14, 1937, should be and it is hereby quashed and dismissed.
ELLIS, C.J., and WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur.
TERRELL, J., not participating.